Citation Nr: 0900262	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  08-13 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date earlier then November 17, 
1999, for the grant of service connection for residuals of 
cold injury to the upper and lower extremities.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1949 to 
September 1952. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001 RO rating 
decision.  

In June 2007, the Board remanded the issue on appeal to the 
Appeals Management Center (AMC) for further development.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  

At the Board hearing the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

At the November 2008 hearing, he discussed how his service-
connected residuals of a neck injury had increased in 
severity.  Therefore, the Board refers that issue to the RO 
for further development.  

The Board also notes that, at the November 2008 hearing, the 
veteran discussed the matter of an earlier effective date 
prior to February 27, 1997 for the grant of service 
connection for the residuals of a neck injury; however, that 
issue was denied by the Board in a June 2007.  Thus, the 
Board refers that issue to the RO for all indicated action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have filed a formal or 
informal claim of service connection for residuals of cold 
injury to the upper and lower extremities prior to November 
17, 1999.  



CONCLUSION OF LAW

An effective date prior to November 17, 1999, the date of 
receipt of the veteran's original claim, for the grant of 
service connection for residuals of cold injury to the upper 
and lower extremities is not assignable under the law.  38 
U.S.C.A. §§ 5107, 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The courts have held that were the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

The issue in this appeal arises from the veteran's 
disagreement with the effective date established with the 
grant of service connection.  The courts' reasoning in 
Hartman and Dunlap leads to the conclusion that further VCAA 
notice is not required in this case.  

VA has complied with its duty to assist the veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records.  

In addition, the veteran testified before the Board and 
submitted information in order to support his claim; 
therefore, the Board is satisfied that he had actual 
knowledge of what was necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

The Board finds that, in the circumstances of this case, any 
defect does not require a remand because the errors "did not 
affect the essential fairness of the adjudication."  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  

The veteran most recently has been afforded a hearing and 
provided testimony before the undersigned Veterans Law Judge 
in November 2008.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an earlier 
effective date.  




II. Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  

The RO granted service connection for residuals of cold 
injury to the upper and lower extremities with an effective 
date of November 17, 1999, the date the veteran filed his 
formal claim.  

The veteran asserts that the grant of service connection for 
residuals of cold injury to the upper and lower extremities 
should be either in 1952, when he got out of service, or in 
1972 when a rating decision reportedly denied service 
connection.  

The Board initially notes that a June 1972 RO rating decision 
denied the veteran's claim of service connection for 
tension/anxiety, arthralgia of the cervical spine and 
varicose veins.  A May 1980 RO rating decision denied service 
connection for a head injury, and an August 1994 RO rating 
decision denied service connection for residuals of a neck 
injury and a left leg injury.  The RO rating decisions in 
March 1997, June 1997 and February 1998 denied his 
application to reopen the claim of service connection for 
residuals of a neck injury.  

The veteran first filed a claim expressly requesting service 
connection for the residuals of cold injury to the upper and 
lower extremities on November 17, 1999, and a July 2001 RO 
rating decision granted service connection.  

After careful review of the record, the Board finds that no 
formal or informal claim was filed prior to November 17, 
1999, for service connection for residuals of cold injury to 
the upper and lower extremities.  Nor did any previous rating 
decision deal with the issue of service connection for 
residuals of cold injury to the upper and lower extremities.  

The Board notes in this case that 38 C.F.R. § 3.400(b)(2) 
requires that the effective date based on a original claim 
must be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  

Therefore, without showing of an earlier application for 
compensation, the Board finds that the claim for an earlier 
effective date for the grant of service connection for 
residuals of cold injury to the upper and lower extremities 
must be denied by operation of law.  



ORDER

The claim for an effective date earlier than November 17, 
1999, for the grant of service connection for residuals of 
cold injury to the upper and lower extremities is denied.   


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


